Citation Nr: 0730480	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-14 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for chronic left ear 
hearing loss disability.  

2.  Entitlement to service connection for chronic right ear 
hearing loss disability.  

3.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from August 1962 to August 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Boise, Idaho, Regional Office (RO) which denied service 
connection for both chronic bilateral hearing loss disability 
and chronic tinnitus.   


FINDINGS OF FACT

1.  Chronic left ear sensorineural hearing loss disability 
has been shown to have originated during active service.  

2.  Chronic right ear sensorineural hearing loss disability 
was not manifested during active service or for many years 
thereafter.  The veteran's chronic right ear sensorineural 
hearing loss disability has not been objectively shown to 
have originated during active service or as the proximate 
result of his inservice noise exposure.  

3.  Chronic tinnitus was not manifested during active service 
or for many years thereafter.  The veteran's chronic tinnitus 
has not been objectively shown to have originated during 
active service or as the proximate result of his inservice 
noise exposure.  


CONCLUSIONS OF LAW

1.  Chronic left ear sensorineural hearing loss disability 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326(a), 3.385 (2007).  

2.  Chronic right ear sensorineural hearing loss disability 
was not incurred in or aggravated by active service, and 
service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a), 3.385 (2007).  

3.  Chronic tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims for service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in March 2004, May 2004, and April 
2006 which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  The March 2004 and May 2004 VCAA notices were issued 
prior to the September 2004 rating decision from which the 
instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

A.  Chronic Hearing Loss Disability

The veteran's service medical records make no reference to 
chronic hearing loss disability.  A private Individual 
Hearing Summary Report dated in February 2004 conveys that 
the veteran exhibited pure tone thresholds, in decibels, in 
September 1988 as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
10
LEFT
20
10
5
15
40

The veteran exhibited pure tone thresholds, in decibels, in 
April 1993 as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
10
20
LEFT
25
20
10
25
50

The veteran exhibited pure tone thresholds, in decibels, in 
February 1994 as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
25
LEFT
10
10
5
15
40

The veteran exhibited pure tone thresholds, in decibels, in 
February 1995 as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
25
LEFT
20
15
5
20
50

The veteran exhibited pure tone thresholds, in decibels, in 
April 1996 as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
25
LEFT
10
10
5
20
40

The veteran exhibited pure tone thresholds, in decibels, in 
May 1997 as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
30
LEFT
20
15
10
25
50

The veteran exhibited pure tone thresholds, in decibels, in 
May 1998 as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
30
LEFT
10
0
5
15
35

The veteran exhibited pure tone thresholds, in decibels, in 
June 1999 as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
35
LEFT
25
15
10
30
50

The veteran exhibited pure tone thresholds, in decibels, in 
June 2000 as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
35
LEFT
10
10
0
25
50

The veteran exhibited pure tone thresholds, in decibels, in 
June 2001 as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
40
LEFT
20
15
15
40
65

The veteran exhibited pure tone thresholds, in decibels, in 
June 2002 as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
15
45
LEFT
15
15
5
30
60

In his February 2004 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran indicated that his 
hearing loss disability began during active service.  He was 
exposed to "extreme noises as a boiler operator on board 
L.S.D. 5 Gunston Hall."  The veteran clarified that his 
general quarters station aboard ship was located under the 
antiaircraft guns.  

In a May 2004 written statement, the veteran reported that: 
he performed his naval duties as a boiler tender in a noisy 
environment without the benefit of hearing protection; 
experienced chronic hearing impairment since service 
separation; worked in several post-service jobs in which he 
was provided hearing protection; and received a 1987 
job-related audiological evaluation.  
At a September 2004 VA examination for compensation purposes, 
the veteran complained of bilateral hearing loss.  He 
presented a history of military noise exposure associated 
with his naval duties as a boiler tender wherein he was 
exposed to "turbines, fans, etc. on ship" and post-service 
industrial noise exposure with hearing protection.  On 
examination, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
55
LEFT
25
25
20
30
65

Speech audiometry revealed bilateral speech recognition 
ability of 96 percent in the right ear and 100 percent in the 
left ear.  The veteran was diagnosed with bilateral high 
frequency sensorineural hearing loss disability.  The 
examiner commented that:  

There is no evidence to support the onset 
of hearing loss or tinnitus during the 
service.  In 1988 audiometric testing 
revealed normal hearing sensitivity in 
the right ear and a mild high frequency 
loss in the left ear.  There is no 
evidence of hearing loss prior to 1988, 
23 years after the military.  The veteran 
had significant occupational noise 
exposure after the service and reported 
occasional tinnitus in 2003.  Based on 
hearing tests provided hearing loss is 
less likely than not related to military 
service noise exposure.  

In his undated notice of disagreement received in November 
2004, the veteran advanced that his chronic hearing loss 
disability was related to his inservice noise exposure and 
initially became manifest during active service.  He 
clarified that he did not receive any post-service 
audiological evaluation until 1988 when his employer provided 
the testing.  In his April 2005 Appeal to the Board (VA Form 
9), the veteran advanced that he knew that "tinnitus and 
bilateral hearing loss were present when I left the Navy."  

A September 2007 written statement from Ann Marie Gordon, 
M.D., conveys that she had reviewed the veteran's claim file 
and pertinent medical records.  The doctor opined that:  

In conclusion, the veteran was diagnosed 
many years after discharge from service 
with bilateral severe sensorineural 
hearing loss.  Hearing loss usually 
develops over a period of several years.  
The first audiometric evaluation did 
indicate that the loss in the left ear at 
4000 Hz was greatest consistent with 
noise induced hearing loss; higher 
frequencies were not measured in this 
test.  Therefore, assuming the 
occupational noise exposure described 
during service did occur, it is at least 
as likely as not that the veteran's 
service-related exposure contributed to 
hearing loss of the left ear.  

1.  Left Ear

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic hearing loss disability was not shown during active 
service or for many years thereafter.  The first clinical 
documentation of the claimed disorder is dated in September 
1988, some 23 years after service separation.  While the 
examiner at the September 2004 VA audiological evaluation 
determined that the veteran's "hearing loss is less likely 
than not related to military service noise exposure," Dr. 
Gordon concluded that "it is at least as likely as not that 
the veteran's service-related exposure contributed to hearing 
loss of the left ear."  Neither opinion is of greater 
probative value.  As the evidence is in relative equipoise 
and upon resolution of reasonable doubt in the veteran's 
favor, the Board finds that service connection is warranted 
for chronic left ear sensorineural hearing loss disability.  
2.  Right Ear

The veteran asserts that his chronic right ear sensorineural 
hearing loss disability was precipitated by his inservice 
noise exposure.  The examiner at the September 2004 VA 
audiological evaluation expressly negated the existence of 
such an etiological relationship.  No competent medical 
professional has attributed the onset of the veteran's 
chronic right ear sensorineural hearing loss disability to 
active service.  Indeed, the veteran's claim is supported 
solely by his own written statements.  The Court has held 
that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the existence or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In the absence of objective evidence of the onset of the 
claimed disorder during or proximate to active service or 
that it otherwise originated during active service, the Board 
finds that a preponderance of the evidence is against service 
connection for chronic right ear hearing loss disability.  

B.  Tinnitus

The veteran's service medical records make no reference to 
tinnitus or ringing of the ears.  In his February 2004 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the veteran advanced that service connection was 
warranted for tinnitus as the claimed disorder began during 
active service.  He indicated he was exposed to "extreme 
noises as a boiler operator on board L.S.D. 5 Gunston Hall."  
The veteran clarified that his general quarters station 
aboard ship was located under the antiaircraft guns.  

At the September 2004 VA examination for compensation 
purposes, the veteran complained of bilateral tinnitus.  The 
VA examiner concluded that: 

There is no evidence to support the onset 
of hearing loss or tinnitus during the 
service.  ...  The veteran had significant 
occupational noise exposure after the 
service and reported occasional tinnitus 
in 2003.  ...  Tinnitus is less likely 
than nor related to military noise 
exposure.  

In his undated notice of disagreement received in November 
2004, the veteran stated that:

In 1964 while serving on the U.S.S. 
Gunston Hall LSD-5, I had talked to [two 
petty officers] about the ringing in my 
ears and they told me it came with the 
job.  Because of that conversation I did 
not get a hearing test while still in the 
Navy.  

In his April 2005 Appeal to the Board (VA Form 9), the 
veteran advanced that "I know the tinnitus and bilateral 
hearing loss were present when I left the Navy."  

Chronic tinnitus was first clinically manifested in September 
2004, some 39 years after service separation.  The veteran 
asserts that his chronic tinnitus was precipitated by his 
significant inservice noise exposure.  The examiner at the 
September 2004 VA examination for compensation purposes 
expressly negated the existence of such an etiological 
relationship.  No competent medical professional has 
attributed the onset of the veteran's chronic tinnitus to 
active service.  Indeed, the veteran's claim is supported 
solely by the veteran's own written statements.  Such 
evidence alone is insufficient to support an award of service 
connection for the claimed disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, service connection 
for chronic tinnitus is denied. 


ORDER

Service connection for chronic left ear sensorineural hearing 
loss disability is granted.  

Service connection for chronic right ear hearing loss 
disability is denied.  

Service connection for chronic tinnitus is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


